Citation Nr: 0517303	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  05-01 219	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Saint John Medical Center from February 5 to 
February 7, 2004.



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 denial by the VA medical 
center (VAMC) at Muskogee, Oklahoma.  The VAMC has indicated 
that the appellant served on active duty with the United 
States Air Force from December 1983 to April 1988.  (A claims 
file is not available to the Board; the only record forwarded 
by the RO was a medical administration services file that 
includes documents relevant to the claim for payment or 
reimbursement for medical expenses incurred at Saint John 
Medical Center from February 5 to February 7, 2004.


REMAND

When the appellant filed her appeal to the Board in June 
2004, she requested a hearing.  The VAMC scheduled her for a 
hearing before a panel of local VA representatives.  The 
hearing was conducted on August 26, 2004.  A supplemental 
statement of the case was issued by the VAMC in October 2004, 
and the appellant responded by filing a VA Form 9 in November 
2004.  She requested a hearing before a member of the Board 
sitting at a local VA office.  Thereafter, the RO scheduled 
her for a videoconference hearing with a member of the Board.  
Notice of the hearing was sent to the veteran in May 2005.  
Several days later, the appellant responded.  She indicated 
that she did not desire a videoconference hearing, but 
instead wanted to wait for a visit to the RO by a member of 
the Board.  This case consequently must be remanded to the RO 
for scheduling of a hearing before a member of the Board 
sitting at the RO.  38 C.F.R. § 20.700(e) (2004) (if an 
appellant declines to participate in an electronic hearing, 
the appellant's opportunity to participate in a hearing 
before the Board shall not be affected).

The RO should schedule the appellant for 
a hearing before a member of the Board 
sitting at the RO.  The appellant should 
be given adequate notice and opportunity 
to prepare.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


